EXHIBIT A
9/16/2020                                     CORE Endodontics – Seattle, Washington




                                               (206) 913-2599
                                             info@core-endo.com

                                           720 Olive Way Suite 835
                                             Seattle, WA 98101




            Helping to build a community of smiles
            in the Paci c Northwest

            DR. MARK GERMACK, DDS
            ENDODONTIST IN DOWNTOWN SEATTLE




      At CORE Endodontics we have a unique perspective when it comes to treating patients who
          need root canal therapy. Dr. Germack spent over 10 years as a general dentist before
     becoming an Endodontist, so he understands a root canal as more than just a procedure. With
     advanced technology Dr. Germack performs the procedures in a way that allows your general
     dentist the best opportunity to create a healthy tooth, that will last long- after the root canal.

https://www.core-endo.com                                                                                 1/5
9/16/2020                                      CORE Endodontics – Seattle, Washington




      Traditional root canal therapy can be overwhelming and stressful, we are here to change that.




                                  Come on in and see us
                                    Need a consult or have a question?

                                          REQUEST AN APPOINTMENT




                                               Why CORE




     AMENITIES
     With your experience in mind we o er several
     amenities at our practice. From warm blankets
     to noise cancelling headphones, your comfort
     is our highest priority.




                                                                TECHNOLOGY
https://www.core-endo.com                                                                             2/5
9/16/2020                                        CORE Endodontics – Seattle, Washington
                                                                  TECHNOLOGY
                                                                  Our o ce was designed to solely perform root
                                                                  canals, which o ers us the ability to invest in
                                                                  technology speci c to that procedure. We make
                                                                  it a priority to invest in technology that will

                                                                  minimize the amount of time the procedure
                                                                  takes while increasing your success rates.




     PRESS
     Dr. Germack has been honored to have been
     voted Seattle Met Top Dentist for the last
     several years. e Seattle Met Top Dentists
     List is based on an extensive survey of dental
     professionals in both the general dentistry and
     specialty dentistry elds.




                                          Have a patient?

https://www.core-endo.com                                                                                           3/5
9/16/2020                             CORE Endodontics – Seattle, Washington

                                     SEND US A REFERRAL




     Home

     Guide to Getting a Root Canal

     Why CORE

     About Us

     Insurance Info

     Contact & Location

     Patient Login

     Referring Doctor Login

     Admin Login



            REQUEST AN APPOINTMENT



            PATIENT REFERRAL




     GET IN TO UCH

     720 Olive Way Suite 835
     Seattle, WA 98101
     Tel: (206) 913-2599
     Fax: (206) 913-2871
     info@core-endo.com

https://www.core-endo.com                                                      4/5
9/16/2020                                             CORE Endodontics – Seattle, Washington



     © 2017. CORE Endodontics. All rights reserved.




https://www.core-endo.com                                                                      5/5
9/16/2020                                        Guide – CORE Endodontics




                                              (206) 913-2599
                                            info@core-endo.com

                                         720 Olive Way Suite 835
                                           Seattle, WA 98101




            A Guide to Getting a Root Canal

            A COMPREHENSIVE LOOK




            PHASE 1

            Root canals and the teeth that need them
     ere are three kinds of teeth that need a root canal.


https://www.core-endo.com/guide/                                            1/7
9/16/2020                                       Guide – CORE Endodontics


        e most obvious one, is the kind that hurts. You may notice pain during chewing, or
     when you are eating or drinking something hot or cold. You could have these, or other
     symptoms causing you discomfort.
         e confusing one, is the tooth that used to hurt, but doesn’t anymore. An infection may
     have started in your tooth and that’s when you felt the pain. As the infection migrated down,
     your root may have been compromised. You may not feel pain anymore but the infection is
     still at work potentially a ecting your surrounding teeth.
        e last one, is the kind that never hurt. You may go to the dentist for a routine cleaning
     and your dentist may notice on your x-ray a sign or symptom of an infection. You may not feel
     any pain but an infection could be at work compromising your surrounding tooth structures.




             CO MMON SIGN S & SYMPTO MS



             Pain when chewing
             Sensitivity to hot or cold
             Ear or sinus ache
             Odor
             No signs or symptoms




     FAQs

     What is a root canal?



     How long should I wait to get my tooth checked out?



     How should I try to manage the pain?




https://www.core-endo.com/guide/                                                                     2/7
9/16/2020                                        Guide – CORE Endodontics




            PHASE 2

            You go to the dentist and they recommend you
            see an Endodontist
     Your dentist will examine your tooth and determine whether you are a candidate for a root
     canal. ey may give you a recommendation for an Endodontist who can provide further
     diagnosis and potential treatment. is referral serves 2 purposes: to do further diagnostic
     testing to ensure a root canal is the right course of therapy and to meet the Dr. and team to
     make sure you are comfortable with the o ce.




                       CO MMON CAUSES



             Cracked tooth
             Deep cavity
             Previous dental work
             Compromised immune system




     FAQs

     Why do I need a root canal?



     Can a dentist do a root canal?



     What is an Endodontist?




            PHASE 3
https://www.core-endo.com/guide/                                                                     3/7
9/16/2020                                            Guide – CORE Endodontics


            Consultation Exam
     e consultation exam typically consists of the following four parts:
            Part 1: A thorough review of your medical and dental history is taken.
        Part 2: Testing of the teeth: examination of your gum tissue, the bony structure
     supporting your teeth, the teeth themselves and the nerves and blood vessels inside the
     tooth. We often times apply cold, heat or a small electrical current to your tooth to determine
     the status of your nerve.
        Part 3: A scan of your tooth using a CBCT machine. is will allow us to see all the
     anatomy surrounding the tooth root and the root itself.
       Part 4: A discussion with you on what the underlying cause of your signs or symptoms
     may be and what our recommended path of treatment is.



                       SCHEDULE TO DAY



            Fill out our Request an Appointment
            form and we’ll get back to you as soon
            as possible.




     FAQs

     How long am I going to have to wait to get in for an
     appointment?



     How long does the consutation exam take?



     Do most people that come for a consult end up getting a
     root canal?




https://www.core-endo.com/guide/                                                                       4/7
9/16/2020                                                Guide – CORE Endodontics


            PHASE 4

            The Root Canal Procedure
     e actual root canal treatment consists of removing and disinfecting the space in the tooth
     where the nerve and blood vessels may be in amed and infected. Using our highly specialized
     instruments ensures that we can visually inspect all aspects of your tooth to help ensure the
     best outcome.
        After we determine the space is clean we ll the root with a bio- active lling (a lling that
     your body loves and will promote your body to heal that space).
         After the procedure is completed we will take a nal x-ray to ensure the quality of our
     work. We will work with your dentist to determine if we will place a temporary or permanent
      lling in that space.



                  IS THIS GO IN G TO H URT ?



            The root canal itself will not cause pain,
            but if you are experiencing pain prior to
            the procedure, you may likely
            experience discomfort after.




     FAQs

     How long does a root canal take?



     Do I need to miss a day of work/school?



     Do you use anesthesia?



     Do I need someone to come with me?




https://www.core-endo.com/guide/                                                                      5/7
9/16/2020                                                Guide – CORE Endodontics




            PHASE 5

            Recovery
     Recovery is highly dependent on your status prior to the procedure. If you are in pain, swollen
     or not feeling good before the procedure begins it could take a few days after until you feel
     better. Your level of discomfort will likely remain the same as before the surgery- so if you
     were working before you can likely work after.
            If you weren’t in any pain prior to the procedure you will likely not experience pain after!



                        RECOVERY TIME



            After only a few days you should feel
            like your normal, pain-free self.




     FAQs

     What are the take-home instructions?



     Do I need a follow-up visit?




                                                Have a patient?

                                                    SEND US A REFERRAL




https://www.core-endo.com/guide/                                                                           6/7
9/16/2020                                             Guide – CORE Endodontics




     Home

     Guide to Getting a Root Canal

     Why CORE

     About Us

     Insurance Info

     Contact & Location

     Patient Login

     Referring Doctor Login

     Admin Login



            REQUEST AN APPOINTMENT




            PATIENT REFERRAL




     GET IN TO UCH

     720 Olive Way Suite 835
     Seattle, WA 98101
     Tel: (206) 913-2599
     Fax: (206) 913-2871
     info@core-endo.com



     © 2017. CORE Endodontics. All rights reserved.




https://www.core-endo.com/guide/                                                 7/7
